Exhibit 10 BASSETT FURNITURE INDUSTRIES, INC. SUPPLEMENTAL RETIREMENT INCOME PLAN (Restatement effective as of May 1, 2014) Bassett Furniture Industries, Inc., a Virginia corporation (the “Company”), hereby amends and restates this Supplemental Retirement Income Plan (the “Plan”), originally effective as of June 25, 1984 and restated as of May 1, 2014, for the purpose of promoting in its Executive Employees the strongest interest in the successful operation of the Company and increased efficiency in their work and to provide such Executive Employees benefits upon retirement, death, disability or other termination of employment, in consideration of services to be performed after the initial effective date of this Agreement but prior to such Executive Employees’ retirement. 1.
